Citation Nr: 0514687	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  04-16 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel
INTRODUCTION

The veteran had active service from March 1943 to September 
1943.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran testified before the 
undersigned at a hearing held at the RO in September 2004.  


FINDINGS OF FACT

1.  Relevant evidence necessary for an equitable disposition 
of the claims decided herein has been obtained.  

2.  The veteran has bilateral hearing loss and tinnitus that 
are related to service.  


CONCLUSIONS OF LAW

1.  Bilateral defective hearing was incurred in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).  

2.  Tinnitus was incurred in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R.§§ 3.102, 3.303 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for bilateral 
defective hearing and tinnitus, which he contends are related 
to acoustic trauma to which he was exposed on a rifle firing 
range in service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2004).  

Even though disabling hearing loss may not be demonstrated at 
separation from service, a veteran may nevertheless establish 
service connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The 
threshold for normal hearing is from zero to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. (citing Current Medical Diagnosis & Treatment, Stephen A.  
Schroeder, et. al. eds., at 110-11 (1988)).  Cf. 38 C.F.R. 
§ 3.385.

The veteran's service medical records do not show any 
complaint or diagnosis related to hearing loss or tinnitus.  
In various statements and at his September 2004 hearing, the 
veteran has reported that he was exposed to acoustic trauma 
during rifle training on the firing range during basic 
training and was exposed to more noise when he assisted later 
recruits on the firing range and was in the first rank during 
an entire training evolution.  He explains that this occurred 
while he was waiting to be sent on to Officer Candidate 
School.  

Although the veteran has reported that he sought treatment 
for tinnitus in 1944 within several months of service, the 
earliest available post-service medical records are dated in 
August 1964.  They show that the veteran was at that time 
seen at the Massachusetts General Hospital Ear Nose and 
Throat Clinic with complaints of ringing in his left hear for 
two weeks.  He gave a history of a similar episode some years 
earlier.  He was determined to have bilateral high frequency 
hearing loss.  

VA outpatient records show that in January 2001, prior to the 
time he filed his service connection claim, the veteran was 
seen for an audiology evaluation and was found to have 
bilateral hearing loss.  Testing in the right ear revealed 
pure tone thresholds of 10, 10, 45, and 70 decibels at 500, 
1000, 2000, and 4000 Hz, respectively.  Pure tone thresholds 
in the left ear were 15, 20, 50, and 75 decibels at the same 
respective frequencies.  Speech discrimination was 84 percent 
in the right ear and 92 percent in the left ear.  The 
examiner stated that the veteran's hearing loss was 
consistent with noise exposure.  

In a December 2001 letter, Amy E. Holyfield, M.S., CCCC-A, of 
the Pinecrest Hearing Institute, stated that the veteran had 
been seen in May 2001 for audiological testing.  She said 
that the veteran gave a history of extreme acoustic trauma in 
service in the 1940s and said he had been experiencing 
tinnitus since then.  The audiologist stated that based on 
the results of his audiograms, the veteran's hearing loss was 
consistent with excessive noise exposure that could be 
related to his military service.  

A VA note dated in September 2001 indicates that the veteran 
reported a marked decrease in his hearing in his left ear 
following a head injury in a recent fall at another medical 
facility.  Testing in the right ear revealed pure tone 
thresholds of 15, 15, 45, 70,and 70 decibels at 500, 1000, 
2000, 3000, and 4000 Hz, respectively.  Pure tone thresholds 
in the left ear were 85, 85, 80, 90, and 95 decibels at the 
same respective frequencies.  Speech discrimination was 
84 percent in the right ear; there was no word recognition 
ability in the left ear.  After testing, the assessment was 
that that left ear thresholds and word recognition ability 
had significantly worsened since January 2001, but right ear 
thresholds were unchanged and speech recognition remained 
at 84 percent.  

In a statement dated in October 2001, Jeffrey S. Schottland, 
M.D., an otolaryngologist, stated that the veteran has 
hearing loss consistent with external noise trauma due to 
active military service.  

In a letter dated in September 2002, Cori Walker, Au.D., FAAA 
stated that the veteran's history included previously 
established bilateral sensorineural hearing loss with 
intermittent left-sided tinnitus.  She stated that audiologic 
evaluation revealed a right mild to severe sloping 
sensorineural hearing loss with a word recognition score of 
80 percent in quiet.  She also reported that the left ear 
revealed a severe to profound sensorineural hearing loss with 
very poor word recognition in quiet.  The audiologist said 
that based on the veteran's history of severe acoustic trauma 
during his military service in the 1940s and his subsequent 
decrease in hearing and tinnitus, there was a high 
probability of correlation.  

At a VA audiology examination in October 2002, the 
audiologist observed that the only hearing test in service 
was a whisper voice test, which she noted was well known to 
be variable and at best was not sensitive to high frequency 
hearing loss, which is where noise-induced hearing loss first 
appears.  She also noted that VA records had shown equal 
hearing loss in both ears in January 2001 followed by a 
dramatic change in the left ear.  She also reviewed the 1964 
records, showing bilateral mild high frequency loss, which 
she observed showed a characteristic noise notch.  The 
veteran gave a history of having been an instructor on the 
firing range after basic training.  He said he spent 5 days 
straight on the firing range without ear protection with 10 
to 12 shooters firing almost constantly.  

At the October 2002 examination, testing in the right ear 
revealed pure tone thresholds of 25, 25, 40, 70,and 75 
decibels at 500, 1000, 2000, 3000, and 4000 Hz, respectively.  
Pure tone thresholds in the left ear were 85, 75, 95, 85, and 
95 decibels at the same respective frequencies.  Speech 
discrimination was 80 percent in the right ear; there was no 
word recognition ability in the left ear.  The audiologist 
stated that it was her opinion that the veteran's tinnitus 
was likely due to the same etiology as the hearing loss, and 
given the onset and configuration, if the veteran's report of 
the history on the rifle range could be verified, the hearing 
loss and tinnitus were both at least as likely as not related 
to the military noise exposure.  The audiologist noted that 
veteran reported no recreational or occupational noise 
exposure after service, but she said that the current left 
ear hearing loss had a substantial non-military noise 
component as it had dropped suddenly in the past year 
following a hospitalization.  

After a review of the record, the Board finds that the 
evidence is in relative equipoise on the question of whether 
the veteran's bilateral ear hearing loss is etiologically 
related to his noise exposure in service.  The evidence 
reflects that the veteran currently has a hearing loss  
"disability" as defined by 38 C.F.R. § 3.385 and that such 
disability was present before the marked decline in left ear 
hearing ability during 2001.  There are multiple medical 
opinions relating the veteran's bilateral hearing loss and 
tinnitus to noise exposure in service.  The question is 
whether the veteran was exposed to acoustic trauma as 
claimed.  In this regard, his service records confirm that he 
qualified as a rifle sharpshooter, and he has given a 
credible history of further noise exposure on the rifle range 
when assisted other soldiers in their basic training.  The 
veteran has explained that this occurred while awaiting 
orders to Officer's Candidate School.  The Board finds this 
credible as the record includes a November 1942 letter from 
the Army notifying the veteran that he had been selected for 
induction as a Volunteer Officer Candidate Applicant.  
Further, in a letter received by VA in 1955 on another 
matter, a fellow serviceman, who reported he had been in the 
same company with the veteran during basic training and for a 
time thereafter, stated that the veteran was trying to get 
into Officer's Candidate School.  

The Board further notes that although there is no showing of 
bilateral hearing loss or tinnitus during service, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that a veteran may establish the required nexus between his 
current hearing loss disability and his term of military 
service if he can show that his hearing loss disability 
resulted from acoustic trauma.  Godfrey v. Derwinski, 2 Vet. 
App. 352 (1992).

As there are medical opinions of record that the veteran's 
bilateral hearing loss and tinnitus are due to noise 
exposure, and the there is no evidence of noise exposure 
other than the veteran's account of extended time in the 
front rank on a firing range, which the Board finds credible, 
it is the judgment of the Board that the evidence for and 
against the bilateral hearing loss claim in relative 
equipoise.  With resolution of reasonable doubt in the 
veteran's favor, the Board concludes that the veteran's 
bilateral hearing loss and tinnitus were incurred in service.  

As a final note, the Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 or other law should be undertaken.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.159 (2004).  The Board concludes that no useful 
purpose would be served by such action and there is no harm 
to the veteran as this decision is wholly favorable to him.  



ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


